Citation Nr: 1632222	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a back condition, to include as secondary to service-connected left shoulder disability.
 
2. Entitlement to service connection for a neck condition, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a November 2013 videoconference hearing. A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal were remanded by the Board in November 2014 for an addendum opinion. The November 2014 remand specifically instructed the examiner to opine as to whether the claimed conditions are at least likely as not cause by, or aggravated by any of the Veteran's service-connected disabilities, to include his right shoulder disability. The November 2014 further instructed the examiner to reconcile any contrary medical evidence of record, to include any relevant private medical opinions.

Following the November 2014 remand, the Veteran was afforded a VA medical examination in January 2015. In regard to the Veteran's claimed neck and low back conditions, the examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner's conclusion was based on the incorrect assumption that the Veteran's neck and low back pain had its onset recently. The examiner continued to note that the Veteran's pain associated with his neck and low back condition occurred over 40 years after his in-service left shoulder injury. Additionally, the examiner concluded that the Veteran's claimed conditions are at least likely than not caused by degenerative arthritis, which is not attributable to the Veteran's service-connected shoulder injury. Lastly, the examiner concluded that the Veteran's left shoulder injury has not aggravated his neck or low back condition.

The Board finds the January 2015 medical opinion to be inadequate. As noted above, the examiner's assumption that the Veteran's low back and neck pain onset are recent is incorrect. The claims folder reflects that the Veteran started receiving treatment for neck and low back pain in 1985. (See November 2011 private medical letter). Further, the claims folder consist of various lay statements, to include the Veteran's, attesting to neck and low back pain during and after his military service. (See February 2012 and April 2012 buddy statements). As the January 2015 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). As such, the Board finds the January 2015 opinion to be inadequate and of no probative value.

As explained above, the Board specifically instructed the examiner to reconcile any contrary medical evidence of record, to include any relevant private medical opinions. The January 2015 medical opinion did not discuss the Veteran's private treatment records. Particularly, the claims folder consists of medical opinions from the Veteran's private chiropractors who have been treating the Veteran since 1985. (See May 2012, February 2012, and November 2011 private medical letters). 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271. In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id. There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Such is not the case here. In this particular instance, without an adequate opinion addressing the Veteran's medical treatment records and the accompanying lay statements, the Board does not have the information needed to appropriately decide the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private, to include his private chiropractic treatment, or VA treatment records for his claims being remanded. Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Return the claims file and a copy of this remand to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed back and neck conditions. It is up to the discretion of the examiner if an examination is necessary, or if an addendum opinion is adequate. The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of any diagnosed back and neck disabilities.

Based on a review of the record and the Veteran's history, as indicated in his statements and in treatment records including private records, the examiner should:

a.) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back or neck disability is causally or etiologically related to the Veteran's period of active service. In doing so, the examiner should address any potential impact of the Veteran's in-service fall that led to his service-connected left shoulder.

b.) Provide an opinion as to whether it is at least as likely as not that any diagnosed back or neck disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected left shoulder. 

If any service-connected disability aggravates (i.e., permanently worsens) a back or neck disability, the examiner should identify the percentage of disability which is attributable to the aggravation. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record; this includes any relevant private medical opinions. 
 
3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. 

4. After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




